Case 15-37510        Doc 31     Filed 03/11/19     Entered 03/11/19 15:11:42          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 37510
         Michael Roman

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/03/2015.

         2) The plan was confirmed on 01/06/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 12/03/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $37,515.14.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-37510             Doc 31         Filed 03/11/19    Entered 03/11/19 15:11:42                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $18,030.00
           Less amount refunded to debtor                                 $31.90

 NET RECEIPTS:                                                                                          $17,998.10


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,388.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $778.87
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $5,166.87

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Armor Systems Corporation               Unsecured         566.80           NA              NA            0.00       0.00
 Capital One Bank                        Unsecured      5,037.00       5,126.34        5,126.34      1,205.61        0.00
 Capital One Bank                        Unsecured      3,020.00       3,065.01        3,065.01        720.83        0.00
 Capital One Bank                        Unsecured      2,223.00       2,258.28        2,258.28        531.10        0.00
 Cerastes LLC                            Unsecured      2,067.00       2,104.65        2,104.65        494.97        0.00
 Chase Card                              Unsecured      3,600.00            NA              NA            0.00       0.00
 Chase Card                              Unsecured      3,554.00            NA              NA            0.00       0.00
 Chicago Health Medical Group            Unsecured         224.92           NA              NA            0.00       0.00
 Citibank                                Unsecured         936.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         100.00        100.00          100.00          23.52       0.00
 Comenity Capital Bank/Paypal Credit     Unsecured           0.00      1,465.49        1,465.49        344.65        0.00
 Department Stores National Bank         Unsecured      2,699.00       2,969.74        2,969.74        698.42        0.00
 Discover Financial Services             Unsecured      4,176.00       4,276.69        4,276.69      1,005.79        0.00
 ECast Settlement Corp                   Unsecured      2,967.00       3,045.41        3,045.41        716.22        0.00
 First National Bank Of Omaha            Unsecured         917.00        952.00          952.00        223.89        0.00
 Internal Revenue Service                Unsecured    108,000.00            NA              NA            0.00       0.00
 Internal Revenue Service                Unsecured           0.00      1,341.79        1,341.79        315.56        0.00
 Internal Revenue Service                Priority       3,923.93       3,923.93        3,923.93      3,923.93        0.00
 Jefferson Capital Systems LLC           Unsecured         338.00      1,008.90        1,008.90        237.27        0.00
 Kurtz Ambulance Service, Inc.           Unsecured         255.08           NA              NA            0.00       0.00
 Midland Funding LLC                     Unsecured      1,376.00       1,376.91        1,376.91        323.82        0.00
 Midland Funding LLC                     Unsecured      1,429.00       1,329.67        1,329.67        312.71        0.00
 NorthShore University Health System     Unsecured         281.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured      2,499.00       2,559.46        2,559.46        601.93        0.00
 Portfolio Recovery Associates           Unsecured         525.00        566.43          566.43        133.21        0.00
 Quantum3 Group                          Unsecured         208.00        208.56          208.56          49.05       0.00
 Quantum3 Group                          Unsecured         506.00        531.31          531.31        124.95        0.00
 Swedish Covenant Hospital               Unsecured          75.00           NA              NA            0.00       0.00
 Swedish Emergency Associates PC         Unsecured          81.36           NA              NA            0.00       0.00
 TD Bank USA NA                          Unsecured      3,587.00       3,587.87        3,587.87        843.80        0.00
 Virginia Department of Taxation         Unsecured      2,200.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-37510        Doc 31      Filed 03/11/19     Entered 03/11/19 15:11:42             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $3,923.93          $3,923.93              $0.00
 TOTAL PRIORITY:                                          $3,923.93          $3,923.93              $0.00

 GENERAL UNSECURED PAYMENTS:                             $37,874.51          $8,907.30              $0.00


 Disbursements:

         Expenses of Administration                             $5,166.87
         Disbursements to Creditors                            $12,831.23

 TOTAL DISBURSEMENTS :                                                                     $17,998.10


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
